t c memo united_states tax_court david l samuel petitioner v commissioner of internal revenue respondent docket no 8431-05l filed date p filed a petition for judicial review in response to r’s determination to proceed with collection by lien and or levy of assessed income_tax liabilities plus additions to tax and interest for r’s settlement officer rejected p’s offer-in-compromise because it was not a viable alternative to collection the settlement officer applying guidelines established by the internal_revenue_manual determined that p should include in the amount of his offer-in-compromise the value of certain dissipated assets which because of the dissipation became unavailable for payment of p’s delinquent income_tax obligation the settlement officer required this inclusion notwithstanding that some of the assets had been used for proper purposes held r’s rejection of p’s offer-in-compromise was an abuse_of_discretion and this case will be remanded to the irs appeals_office so that p may make a revised offer reflecting a reduced_amount of dissipated assets william a neilson and douglas l salzer for petitioner linda a neal for respondent memorandum opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue as amended and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether respondent’s rejection of petitioner’s offer-in-compromise was an abuse_of_discretion background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in louisiana petitioner is a practicing physician specializing in adult and pediatric urology he operates his own medical practice david l samuel m d a professional medical corporation petitioner is also a partner in pontchartrain lithotripsy llc prior to starting his own practice petitioner practiced with another urologist until sometime in beginning on date petitioner began filing delinquent individual income_tax returns for the dates on which petitioner filed the returns and the internal_revenue_service irs assessed the taxes due are as follows year date return filed date date date date date date date date taxes assessed date date date date date date date the so-called txmoda computer transcripts of petitioner’s irs accounts for each of these years show adjusted_gross_income posted from petitioner’s tax returns as follows year agi dollar_figure big_number big_number big_number big_number big_number big_number petitioner did not remit any payments for the amounts due on these returns when they were filed respondent assessed the taxes shown on the above returns calculated as of date petitioner owed in excess of dollar_figure for the tax years inclusive in date petitioner filed his individual_income_tax_return withheld taxes for exceeded total_tax by dollar_figure the excess withheld taxes combined with an estimated_tax payment of dollar_figure resulted in a dollar_figure overpayment_of_tax for this overpayment was applied to petitioner’s unpaid tax_liability respondent sent the following collection notices to petitioner for unpaid federal income taxes notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date for the tax years a final notice - notice_of_intent_to_levy and notice of your right to a hearing dated date for a final notice - notice_of_intent_to_levy and notice of your right to a hearing dated date for and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date for neither party has explained this discrepancy petitioner timely requested a hearing in response to each of these notices on each form request for a collection_due_process_hearing petitioner stated that he was preparing a form 433-a collection information statement for wage earners and self-employed individuals and a form 433-b collection information statement for businesses in order to submit an offer-in-compromise for his tax_liabilities on date petitioner submitted a form_656 offer_in_compromise along with two different forms 433-a both dated date and a form 433-b for his professional_corporation petitioner submitted the offer on the basis of doubt as to collectibility petitioner was not then and is not now contesting his income_tax liabilities petitioner offered to pay dollar_figure to compromise his tax_liabilities this was a short-term deferred payment offer payable in monthly installments of dollar_figure for months on one of the forms 433-a petitioner indicated that he operated david l samuel m d p c and identified this corporation as his employer for the prior years petitioner listed his assets as dollar_figure in a checking account a house valued at dollar_figure with a loan balance of dollar_figure and furniture personal effects worth dollar_figure petitioner indicated that he was the plaintiff in a dollar_figure civil lawsuit for unpaid wages petitioner showed his only source_of_income as monthly wages of dollar_figure petitioner reported monthly expenses of dollar_figure for food clothing and miscellaneous noted as the statutory allowance dollar_figure for housing and utilities noted as the statutory allowance dollar_figure for health care dollar_figure for taxes dollar_figure for court-ordered payments child_support and dollar_figure for other expenses later identified as attorney’s fees for representation in the instant matter the second form 433-a contained the same information as the first except that it reported gross monthly wages of dollar_figure and monthly medical_expenses of dollar_figure the form 433-b for david l samuel m d p c reflected that petitioner was the only shareholder the total accounts notes receivable of the medical corporation was shown as dollar_figure the only other assets disclosed on the form 433-b were dollar_figure in a bank account dollar_figure of cash on hand and office furniture valued at dollar_figure in the investments section petitioner listed one share of pontchartrain lithotripsy llc with a value of dollar_figure total monthly income for petitioner’s professional_corporation consisted of dollar_figure in gross_receipts and dollar_figure in dividends for a total of dollar_figure petitioner reported monthly expenses totaling dollar_figure for the professional_corporation petitioner’s offer-in-compromise was accepted for processing and forwarded to respondent’s new orleans compliance office for investigation petitioner requested a face-to-face hearing at the new orleans appeals_office to which the irs agreed the face-to- face hearing was conducted in new orleans on date during the face-to-face hearing petitioner disclosed that he sold an interest in fairway medical center fmc in date for dollar_figure and refinanced his home in date for a net cash payment to him of dollar_figure petitioner also discussed his ownership_interest in pontchartrain lithotripsy llc from which he reported dollar_figure of income in but which he designated on the form 433-b as a dollar_figure investment held by his professional_corporation petitioner explained that his dollar_figure initial investment in sabine lithotripsy llc which dissolved into four entities one of which was pontchartrain lithotripsy llc entitles him to access a medical mobile unit for use in his medical practice he also receives monthly income receipts which he said are deposited into his business account after the hearing petitioner provided a list of the monthly income received from pontchartrain lithotripsy this income totaled dollar_figure for petitioner clarified other issues at the hearing he indicated that the lower_of the two monthly income amounts on the different forms 433-a dollar_figure should be used for consideration of the offer-in-compromise petitioner asserted that his interest in his professional_corporation is limited to the value of the medical and office equipment which he estimated to be dollar_figure and that a patient list in the urology field has little or no value petitioner also gave details regarding the abovementioned lawsuit against his previous employer to collect back wages he said that billings show that he is entitled to dollar_figure plus interest on date the settlement officer sent petitioner a letter with her preliminary determination she stated her position that petitioner had dissipated assets with a disregard of his outstanding tax_liabilities when he sold his interest in fmc and refinanced his home she reasoned that at the time the transactions occurred the outstanding assessed balances due to the irs exceeded the amounts realized from the dissipated assets in addition she noted that none of the funds were remitted to the irs and she took the position that petitioner did not use any of the funds for necessary expenses she said that unless petitioner increased his offer to dollar_figure dollar_figure initial offer amount plus percent of the dissipated asset values she would assume that petitioner was not interested in pursuing the matter further and that she would recommend that appeals issue a notice_of_determination the settlement officer indicated that her preliminary determination did not represent a final amount determined to be an acceptable offer she noted that she did not include in the reasonable collection potential calculation any amounts for petitioner’s interest in his civil lawsuit his ownership_interest in his medical practice or his interest in pontchartrain lithotripsy on date petitioner responded to the preliminary determination_letter in his letter he said that when he lost his job practicing with another urologist in he accumulated substantial debt setting up his new medical practice and paying necessary living_expenses and fell behind on his child_support payments the letter claimed that the payments made from the funds realized from the fmc sale in july and home refinancing in date were necessary to pay judgments rendered against him and to avoid additional legal proceedings petitioner provided details on the distribution of the proceeds of these two transactions he alleged that he distributed the dollar_figure from the sale of his interest in fmc as follows payee city bank credit card debt city bank credit card debt first usa credit card payoff mbna credit card payoff irs estimated_tax payment child_support payments hibernia bank loan repayment whitney bank credit line william a neilson legal fees paul lea legal fees diane cherry legal fees pedalhore accounting fees fintech accounting fees payment amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payment pursuant to court judgments lawsuit filed against petitioner from the refinance of his residence petitioner received a net amount of dollar_figure petitioner used dollar_figure to pay delinquent child_support and transferred the remaining dollar_figure to his professional_corporation which was used to pay a supplier malpractice insurance delinquent telephone charges and payroll also in his response to the preliminary determination petitioner asserted that the attorney’s fees were an allowable necessary expense because they were necessary for his representation before the irs with respect to his current tax matters he closed the letter by saying he thought negotiation of an offer-in-compromise was possible given his belief that he did not dissipate assets and that he is allowed to claim attorney’s fees as an expense on date the settlement officer sent a letter to petitioner stating that her positions on the dissipated assets and attorney’s fees remained unchanged petitioner did not respond to this letter and never increased his offer on date appeals issued petitioner a notice_of_determination sustaining the proposed collection actions the summary of determination concluded that petitioner’s proposed collection alternative was not a viable option the notice indicated appeals’ finding that the irs could collect more than the dollar_figure offer the notice referred to the discovery of the dissipated assets during consideration of the offer-in- compromise the notice acknowledged the dollar_figure payment to the irs but pointed out that the remaining dollar_figure was distributed to other creditors it noted that petitioner was given the opportunity to increase his offer but declined to do so the notice also stated that the proposed levy action balances the need for efficient collection with the concern that it be no more intrusive than necessary because your offer-in- compromise does not outweigh the government’s need for efficient collection of your tax_liabilities your collection alternative was considered however we find that it is not a viable alternative given the facts and evidence raised the settlement officer’s appeals case determination case determination reflects that in recommending petitioner’s offer based on doubt as to collectibility be rejected she calculated petitioner’s future income potential plus his net realizable equity nre in assets to get the reasonable collection potential for the case in determining petitioner’s nre the settlement officer decided that petitioner had dissipated assets in disregard of his tax_liabilities when he sold his interest in fmc and when he refinanced his home she considered the assets dissipated because petitioner realized the funds after his tax_liabilities for had accrued and after the amounts due for were assessed and he used all of the funds to pay other creditors with the exception of the dollar_figure payment to the irs she determined that percent of the dollar_figure received from the dissipated assets should be included in petitioner’s nre with the possible exception of the dollar_figure paid to the irs the dollar_figure legal fees incurred in the lawsuit against his former employer and the dollar_figure paid for child_support she reached this conclusion despite recognizing that the assets were dissipated before the offer-in-compromise was made the settlement officer did not include any amount for the value of petitioner’s residence in nre having determined that he had no equity she also expressed doubt as to whether petitioner reported an accurate value for his interest in his medical corporation noting the comparatively low value of equipment totaling dollar_figure given that the business had gross_income in excess of dollar_figure in the settlement officer did not account for petitioner’s interests in his medical corporation or pontchartrain lithotripsy in calculating nre the settlement officer determined petitioner’s future income collection potential to be dollar_figure per month which over months the multiplier for a short-term deferred payment offer amounted to dollar_figure in response to the notice_of_determination petitioner filed a petition with this court discussion before a levy may be made on any property or right to property a taxpayer is entitled to notice of the commissioner’s intent to levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6330 and b d sec_6320 provides that after the filing of a federal_tax_lien under sec_6323 the secretary shall furnish written notice this notice must advise the taxpayer of the opportunity for administrative review in the form of a hearing which is generally conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 where as here the underlying tax_liability is not at issue our review of the notice_of_determination under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not require us to decide what we think would be an acceptable offer-in-compromise 125_tc_301 affd 469_f3d_27 1st cir rather our review is to determine whether respondent’s rejection of petitioner’s offer-in-compromise was arbitrary capricious or without sound basis in fact or law id at the hearing taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 as his collection alternative petitioner chose to make an offer-in- compromise in the case before us petitioner disputes respondent’s rejection of his offer-in-compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 provides that the secretary shall prescribe guidelines for evaluation of whether an offer-in-compromise should be accepted the decision whether to accept or reject an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the sec_7122 regulations set forth three grounds for compromise of a taxpayer’s liability these grounds are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioner seeks a compromise based on doubt as to collectibility the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the liability sec_301 b proced admin regs generally under the commissioner’s administrative procedures an offer-in-compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 both parties appear to agree that petitioner’s reasonable collection potential is substantially less than his tax_liability which as above noted stood at more than dollar_figure as of date the parties obviously disagree as to petitioner’s collection potential the irs has developed guidelines and procedures for the submission and evaluation of offers to compromise under sec_7122 revproc_2003_71 supra in furtherance thereof the internal_revenue_manual irm contains extensive guidelines for evaluating offers-in-compromise administration internal_revenue_manual cch sec_5 at big_number both petitioner and respondent focus substantial attention in their briefs to the issue of dissipation of assets discussed below the irm provides in part in dissipation of assets sec_5 at big_number the following during an offer investigation it may be discovered that assets liquid or non-liquid have been sold gifted transferred or spent on non-priority items and or debts and are no longer available to pay the tax_liability this section discusses treatment of the value of these assets when considering an offer_in_compromise once it is determined that a specific asset has been dissipated the investigation should address whether the value of the asset or a portion of the value should be included in an acceptable offer amount inclusion of the value of dissipated assets must clearly be justified in the case file and documented on the ics aoic history when the taxpayer can show that assets have been dissipated to provide for necessary living_expenses these amounts should not be included in the reasonable collection potential rcp calculation if the investigation clearly reveals that assets have been dissipated with a disregard of the outstanding tax_liability consider including the value in the reasonable collection potential rcp calculation emphasis added it is not totally clear how dissipated assets can be no longer available to pay the tax_liability see above while at the same time included in the reasonable collection potential rcp calculation see above the settlement officer apparently considered herself required to apply this rather cryptic guideline and under an abuse_of_discretion standard we are not at liberty to challenge her judgment that it should be used however under the abuse_of_discretion standard we must assure that the guideline is correctly applied the appeals case determination states that appeals preliminary determination of dr samuel’s net realizable equity nre in his assets is that it should include of his dissipated assets totaling dollar_figure with the possible exception of the dollar_figure paid for his estimated_tax payment his legal fees of dollar_figure incurred in association with his civil law suit against his prior employer and dollar_figure paid for child_support he has no net realizable equity in his personal_residence given that quick sale value qsv is used and offset against his mortgage of dollar_figure since his mortgage exceeds the qsv of dollar_figure of fmv determined to be at dollar_figure he has no equity to include in his nre appeals believes that his interest in his medical corporation exceeds that which was reported at the face-to-face hearing to be the value of the equipment totaling dollar_figure this is an on-going business that had gross_income in excess of dollar_figure in the appeals case determination goes on to state that dr samuel was provided the opportunity to increase his offered amount to at least include amounts he realized pursuant to his dissipated assets in order that his offer receive further consideration he declined to so do the dollar_figure which dr samuel paid for his estimated_tax payment should have been excluded from the dissipated assets category and if appeals was in doubt about the includability of the dollar_figure incurred in association with dr samuel’s civil law suit and the dollar_figure paid for child_support these amounts should have been excluded also it was an abuse_of_discretion not to do so it is represented in his brief that petitioner has been current on all of the filings and payments of his taxes starting with it appears from the appeals case determination that petitioner has in fact minimal assets from which cash could be realized but that he has a medical practice that produces a fairly substantial amount of income clearly then any irs recovery from petitioner would have to come principally if not entirely from his medical practice income in connection with its consideration of petitioner’s offer- in-compromise appeals prepared the following table to illustrate petitioner’s future income potential the case determination states that the table is intended to show that petitioner’s future income potential is more than his dollar_figure offer total income source gross wages salaries dollar_figure t p wages salaries spouse interest net business necessary living_expenses claimed allowed natl std expenses housing utilities transportation health care dollar_figure dollar_figure big_number big_number income rental income pensions t p pensions spouse child_support alimony other ira dstrbtn taxes court ordered pmts child dependent care life_insurance secured debts representation other big_number big_number big_number big_number total income big_number total expense big_number net difference big_number net difference times a b or c fip future income potential net difference dollar_figure x dollar_figure a if the taxpayer is making a cash offer offering to pay within days or less multiply the net difference by or the number of months remaining on the statute b if the taxpayer is making a short term deferred payment offer offering to pay within years multiply the net difference by or the number of months remaining on the statute whichever is shorter c if the taxpayer is making a deferred payment offer offering to pay over the life of the statute use the deferred payment chart to determine the number of months petitioner points out that administration internal_revenue_manual cch sec_5 at big_number allows as a necessary expense accounting and legal fees if representation before the irs is needed or meets the necessary expense tests the costs must be related to solving the current controversy in calculating petitioner’s future income potential the settlement officer failed to allow monthly payments of dollar_figure which petitioner was making to his tax attorney in connection with the current controversy the corrected income potential would thus be dollar_figure the appeals case determination takes the position that appeals was not required to counteroffer petitioner’s offer-in- compromise but petitioner points out that administration internal_revenue_manual cch sec_5 at big_number provides that in the course of processing the case if the taxpayer’s offer must be increased in order to be recommended for acceptance the taxpayer must be contacted by letter or telephone advising the taxpayer to amend the offer to the acceptable amount in the present case petitioner should have been advised that instead of percent of the dissipated assets totaling dollar_figure an acceptable amount would be dollar_figure less dollar_figure dollar_figure plus dollar_figure plus dollar_figure or dollar_figure appeals’ failure to do so was an abuse_of_discretion and we so hold petitioner should be given the opportunity to revise his offer-in-compromise to reflect the dollar_figure referred to above however since petitioner appears to lack any substantial assets outside his medical practice which could provide a source for paying any compromise amount it is obvious as previously observed that any payments would come from his medical earnings the table prepared by appeals above unquestionably reveals that petitioner has ample income in excess of his dollar_figure offer payable over months we shall remand this case to appeals for a 60-day period within which petitioner may if he so chooses revise the amount of his offer-in-compromise and suggest new terms of payment in accordance herewith an appropriate order will be issued
